department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list tep rat legend taxpayer a irab financial_institution c account d account e financial_institution f amount amount amount amount amount amount dear this is in response to your request for a ruling dated date as supplemented by correspondence dated september and date page and february and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira b with the intention of using amount to invest within a newly opened ira taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code occurred when financial_institution f failed to follow her rollover instructions taxpayer a maintained ira b under sec_408 of the code with financial_institution c on date taxpayer a requested a distribution of amount from ira b of which amount was a required_minimum_distribution for _ on the same day taxpayer a met with a customer service representative from financial_institution f during the meeting taxpayer a expressed a desire to roll over amount and have it amount less amount invested in the same manner as it was with financial_institution c preparation of taxpayer a’s tax_return it was discovered that amount had been deposited into account d a non-ira certificate of deposit account and amount had been deposited into account e also a non-ira account the apparent reason for the split deposit was taxpayer a’s desire to make gifts to family members following the deposit of amount into account e taxpayer a withdrew amount in order to make these gifts taxpayer a represents that amount has not been used for any other purpose in march of during the based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that financial_institution f did not follow her instructions to roll over amount into an ira instead amount was split into amount and amount amount was deposited into account d amount was initially deposited into account e but then spent by taxpayer a for personal reasons page after considering all relevant facts and circumstances concerning taxpayer a’s assertion that institution f did not follow her instructions we hereby waive the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to transfer an amount not to exceed amount into a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code however with respect to amount the facts and circumstances show that taxpayer a used amount to make gifts to family members therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact se t -ep ra t1 at if you wish to inquire about i d sincerely yours ce ota a tins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
